Title: To Alexander Hamilton from Jeremiah Olney, 15 September 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom-House,Providence 15th September 1791.
Sir.
On the Thirteenth instant Entered here, from Bordeaux, the Brigantine Betsey, John Arnold Master, the Property of Mr. Stephen Dexter of this Place: In her were imported Ten Kegs of Brandy, consigned to James Johnson of New-York; which, together with the Vessel, being forfeited by the 33 Section of the Excise Act, I have requested the District Attorney to proceed against them as the law directs; tho in justice to the Master, I declare that I have no suspicion of his having the least Intention to defraud the Revenue, and that I believe the forfeiture had been incurred through ignorance of the Law in both him and the Shipper.
I have the Honor to be &c.
Jereh. Olney Collr. Alexr. Hamilton Esqr.Secy of the Treasury.
